Case 2:21-cv-00085-NT Document 1-9 Filed 03/29/21 Pagelofi PagelD#: 33

 

Sr Pew ee ke

EXHIBIT NINE:

This Canadian Lynx is an endangered species and was photographed on the petitioner’s
forested land after dark. Perhaps it was hunting some of the other animals on the petitioner’s
forested land, whose photos can be submitted into evidence upon request:

NOTE: On March 24, 2000, the United States Fish and Wildlife Service (USFWS) designated
the Canadian lynx as a threatened species under the Endangered Species Act (ESA), 16 U.S.C.
§ 1531 et seq. 65 Fed. Reg. 16052 (March 24, 2000) ( as is codified at 50 C.F.R. § 17.11). Since
1967, and substantially before this designation, but consistent with it, the state of Maine has
made it illegal to intentionally hunt or trap lynx. [ see Animal Welfare Institute v. Martin, 668 F.
Supp. 2d 254 (D. Me. 2009) J

Perhaps the logic inherent in this federal law also includes a prohibition against a code

enforcement officer disturbing the lynx’s habitat, absent an administrative warrant acquired
from a proper court, based on probable cause.
